DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "primary transmitter board" in line 2 of the claim. The parent claim uses the slightly different “primary transmit board”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 30 recites the limitation "the garage door motor assembly" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,997,833. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
The claim correspondence is as follows:
Claim
Application
10,997,833
1
1. (Currently Amended) A garage door sensor system comprising: a transmitter background; a receiver background; a plurality of transmitter units sources affixed on the transmitter background, each of the plurality of transmitter sources configured to transmit transmitting an electromagnetic (EM) waveform, wherein the electromagnetic waveform is transmitted as a wide beam; and a plurality of receiver units sensors affixed on the receiver background, wherein each of the plurality of the transmitter sources units is arranged on the transmitter background and configured to be in electromagnetic communication with at least two of the receiver sensors units.  
1. A system comprising: a transmitter background; a receiver background; a plurality of transmitter units affixed on the transmitter background, each transmitter unit transmitting an electromagnetic (EM) waveform, wherein the EM waveform is transmitted as a wide beam; and a plurality of receiver units affixed on the receiver background, wherein each of the plurality of the transmitter units is in EM communication with at least two of the receiver units, wherein the system comprises 5 or 6 transmitter units, wherein the system comprises an equal number of transmitter units and receiver units, wherein each EM waveform carries a unique code, wherein when at least one of the plurality of receiver units does not receive an EM waveform from at least one of the plurality of the transmitter units, then the system generates a signal indicating there is a blocked transmission, wherein the system is connected to a power source, wherein the power source provides less than 1 watt of power.
3
3. (Currently Amended) The garage door sensor system of claim 1, wherein the system comprises an equal number of transmitter units sources and receiver sensors units.  
1. A system comprising: a transmitter background; a receiver background; a plurality of transmitter units affixed on the transmitter background, each transmitter unit transmitting an electromagnetic (EM) waveform, wherein the EM waveform is transmitted as a wide beam; and a plurality of receiver units affixed on the receiver background, wherein each of the plurality of the transmitter units is in EM communication with at least two of the receiver units, wherein the system comprises 5 or 6 transmitter units, wherein the system comprises an equal number of transmitter units and receiver units, wherein each EM waveform carries a unique code, wherein when at least one of the plurality of receiver units does not receive an EM waveform from at least one of the plurality of the transmitter units, then the system generates a signal indicating there is a blocked transmission, wherein the system is connected to a power source, wherein the power source provides less than 1 watt of power.
5
5. (Currently Amended) The garage door sensor system of claim 1, wherein one transmitter source unit is designated to be a primary transmit board, while and wherein one receiver sensor unit is designated to be a primary receiver board.  
2. The system of claim 1, wherein one transmitter unit is designated to be a primary transmit board, while one receiver unit is designated to be a primary receiver board.
6
6. (Currently Amended) The garage door sensor system of claim [[2]]5, wherein the primary transmitter board and the primary receiver board are the transmitter source unit and the receiver sensor unit, respectively, most proximal to the a power source of the garage door sensor system.  
3. The system of claim 1, wherein the primary transmitter board and the primary receiver board are the transmitter unit and the receiver unit, respectively, most proximal to the power source.
7
7. (Currently Amended) The garage door sensor system of claim 1, wherein each transmitter source unit and each receiver unit independently comprises at least one of a voltage converter, a micro-controller, an EM emitter diode, an indicator LED, or a combination thereof.  
4. The system of claim 1, wherein each transmitter unit and each receiver unit independently comprises a micro-controller, an EM emitter diode, an indicator LED, or a combination thereof.
8
8. (Currently Amended) The garage door sensor system of claim [[6]]1, wherein each of the primary transmit board and the primary receiver sensors board independently comprises at least one of a voltage converter, a micro-controller, an indicator LED, an EM photodetector emitter diode, or a combination thereof.  
5. The system of claim 2, wherein each of the primary transmit board and the primary receiver board independently comprises a voltage converter, a micro-controller, an indicator LED, an EM emitter diode, or a combination thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahar (US 20080157965).

Regarding claim 1, (Currently Amended) A garage door sensor system comprising: a transmitter background; a receiver background; a plurality of transmitter sources affixed on the transmitter background, each of the plurality of transmitter sources configured to transmit an electromagnetic (EM) waveform, (“[0035] FIG. 2A shows a virtual image of a segment of an optical veil 10 comprising of, but not limited to 128 relevant rays of light traversing between a first post 1 and a second post 2 which are a unit cell (a sub-system structure which repeats itself periodically) assembly of the anti-intruder system according to the present invention. [0037] Post 1 carries a plurality (referred hereinafter as an array) of, but not limited to e.g. 8 optical transceivers (a transceiver is a module which incorporates a light emitting device and a light detecting device) M.sub.1, M.sub.2, - - - M.sub.8 which operate in a configuration mode of a master transceiver which will be explained below. [0038] Post 2 carries a plurality (referred herein after as an array) of, but not limited to e.g. 8 optical transceivers S.sub.1, S.sub.2, - - - S.sub.8 which operate, as will be explained below in a configuration mode of a slave transceiver.” Shahar: paragraphs 35, 37, and 38; figure 2A)
wherein the electromagnetic waveform is transmitted as a wide beam; (Shahar: figure 2A)
and a plurality of receiver sensors affixed on the receiver background, wherein each of the plurality of the transmitter sources is arranged on the transmitter background and configured to be in electromagnetic communication with at least two of the receiver sensors. (“[0035] FIG. 2A shows a virtual image of a segment of an optical veil 10 comprising of, but not limited to 128 relevant rays of light traversing between a first post 1 and a second post 2 which are a unit cell (a sub-system structure which repeats itself periodically) assembly of the anti-intruder system according to the present invention. [0037] Post 1 carries a plurality (referred hereinafter as an array) of, but not limited to e.g. 8 optical transceivers (a transceiver is a module which incorporates a light emitting device and a light detecting device) M.sub.1, M.sub.2, - - - M.sub.8 which operate in a configuration mode of a master transceiver which will be explained below. [0038] Post 2 carries a plurality (referred herein after as an array) of, but not limited to e.g. 8 optical transceivers S.sub.1, S.sub.2, - - - S.sub.8 which operate, as will be explained below in a configuration mode of a slave transceiver.” Shahar: paragraphs 35, 37, and 38; figure 2A)

Regarding claim 3, (Currently Amended) The garage door sensor system of claim 1, wherein the system comprises an equal number of transmitter sources and receiver sensors. (Shahar: figure 2A)

Regarding claim 6, (Currently Amended) The garage door sensor system of claim 5, wherein the primary transmitter board and the primary receiver board are the transmitter source and the receiver sensor, respectively, most proximal to a power source of the garage door sensor system. (“Light source 15 of each of transceivers M.sub.1-M.sub.8 and S.sub.1-S.sub.8 comprises a laser diode or preferably a LED (light emitting diode) in the spectral range of about 750 to about 1600 nm. Light source 15 is fed by a driving power supply 15' wherein the level of power and the power profile of its output is controlled by microprocessor 19S or 19M attached to driver 15' of the appropriate source. Each light source 15 of master transceivers M, e.g. M.sub.1-M.sub.8 on post 1 emits periodically a characteristic train of about 10 pulses which is recognized by each of microprocessors 19S which is attached to each amplifier 16' of light detectors 16 of slave transceivers S which are positioned on an adjacent post, facing master transceivers M.sub.1-M.sub.8 and being illuminated by their light sources, e.g. as S.sub.1-S.sub.8 on post 2.” Shahar: paragraph 59; figure 3)

Regarding claim 7, (Currently Amended) The garage door sensor system of claim 1, wherein each transmitter source independently comprises at least one of a voltage converter, a micro-controller, an EM emitter diode, an indicator LED, or a combination thereof. (“Post 1 carries a plurality (referred hereinafter as an array) of, but not limited to e.g. 8 optical transceivers (a transceiver is a module which incorporates a light emitting device and a light detecting device) M.sub.1, M.sub.2, - - - M.sub.8 which operate in a configuration mode of a master transceiver which will be explained below.” & “To each transceiver of both master array M.sub.1-M.sub.8 and slave array S.sub.1-S.sub.8 there is attached a microprocessor, 19M and 19S respectively which reads the output of amplifier 16' and instructs driver 15' in accordance to that reading.” Shahar: paragraphs 37, 48; figure 3)

Regarding claim 8, (Currently Amended) The garage door sensor system of claim [[6]]1, wherein each of the receiver sensors independently comprises at least one of a voltage converter, a micro-controller, an indicator LED, an EM photodetector, or a combination thereof. (“Post 1 carries a plurality (referred hereinafter as an array) of, but not limited to e.g. 8 optical transceivers (a transceiver is a module which incorporates a light emitting device and a light detecting device) M.sub.1, M.sub.2, - - - M.sub.8 which operate in a configuration mode of a master transceiver which will be explained below.” & “To each transceiver of both master array M.sub.1-M.sub.8 and slave array S.sub.1-S.sub.8 there is attached a microprocessor, 19M and 19S respectively which reads the output of amplifier 16' and instructs driver 15' in accordance to that reading.” Shahar: paragraphs 37, 48; figure 3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahar in view of Shahar.

Regarding claim 5, (Currently Amended) The garage door sensor system of claim 1, wherein one transmitter source is designated to be a primary transmit board, and wherein one receiver sensor is designated to be a primary receiver board is not specifically disclosed by Shahar. Shahar does teach that each post does not need to be fully equipped (“Each post is fully or partially equipped with components which were described above with regard to post 1 and 2 and can be also equipped with a short-range protection mechanism as e.g. a volume detector or a CCD camera (not shown) to protect the post itself from being sabotaged.” Shahar: paragraph 72). Modifying the posts of Shahar to be less than fully equipped by having only transmitters on one post and only receivers on another post would allow the user to modify the system to fit different application needs, lowering cost by using less transmitters and receivers while still providing sufficient coverage. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shahar according to Shahar.

Claim(s) 20, 27, 28, 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahar in view of Official Notice.

Regarding claim 20, the claim is interpreted and rejected as claim 1 stated above.
The claimed wherein each of the plurality of transmitter sources is inactive during a respective predetermined duration of an electromagnetic transmit cycle is not specifically disclosed by Shahar. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to use a transmitter with a duty cycle that includes times of transmission and times of inactivity. Modifying Shahar to include a transmitter with a duty cycle that includes times of transmission and times of inactivity would increase the overall utility of the system by providing the user with a transmitter that would last longer as it conserves operating time only to active duty periods. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shahar according to Official Notice.

Regarding claim 27, (New) The garage door sensor system of claim 20, wherein the EM waveform comprises a coded wide beam, and wherein the coded wide beam is either a transmit identification sequence or a pulse distance code is not specifically disclosed by Shahar. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to encode a transmitted signal with an identification. Modifying Shahar to include a transmitter with an encoded identification would increase the overall utility of the system by providing the user with knowledge of what signals are received from what transmitters based on the encoded transmitter identification. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shahar according to Official Notice.

Regarding claim 28, (New) The garage door sensor system of claim 20, wherein the plurality of the transmitter sources are arranged in series on the transmitter background and are configured to transmit a plurality of coded wide beams, and wherein a code for each of the plurality of coded wide beams corresponds to the position of its corresponding transmitter source in the series. (Shahar: figure 2A)

Regarding claim 29, the claim is interpreted and rejected as claim 20 stated above.

Regarding claim 31, the claim is interpreted and rejected as claim 20 stated above.

Claim(s) 9, 22, 23, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahar in view of Official Notice and further in view of Michel (US 5656900).

Regarding claim 9, (Currently Amended) The garage door sensor system of claim [[2]]1, wherein at least one of the plurality of receiver sensors is in wired communication to an interface of the garage door motor assembly, wherein at least one of the plurality of transmitter sources receive power from the interface, and wherein the power source interface provides less than 1 watt of power. Is not specifically disclosed by Shahar and Official Notice. Michel teaches a garage door opener that is connected to a transmitter/receiver system that signals to the opener to stop if no signal is detected, indicating someone in the way of the closing door (Michel: abstract). Modifying Shahar and Official Notice to operate with a garage door to halt the closing of the door when someone is present and only drawing 1 watt of power would increase the overall safety of the system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shahar and Official Notice according to Michel.

Regarding claim 22, (New) The garage door sensor system of claim 20, further comprising a receive controller configured to control at least one of the plurality of receiver sensors, wherein the receive controller is configured to send a signal to an interface of a garage door motor assembly indicating that an object is intersecting a spatial surface between the transmitter background and the receiver background is not specifically disclosed by Shahar and Official Notice. Michel teaches a garage door opener that is connected to a transmitter/receiver system that signals to the opener to stop if no signal is detected, indicating someone in the way of the closing door (Michel: abstract). Modifying Shahar and Official Notice to operate with a garage door to halt the closing of the door when someone is present would increase the overall safety of the system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shahar and Official Notice according to Michel.

Regarding claim 23, (New) The garage door sensor system of claim 22, wherein the receive controller is configured to send the signal to the interface of the garage door motor assembly if at least one receiver sensor of the plurality of receiver sensors did not receive a waveform from any one of the transmitter sources of the plurality of transmitter sources. (“An infrared obstacle detector is connected to the control unit and includes a unitary infrared pulse emitter and an infrared detector. A missing pulse detector is coupled to the infrared detector to generate a door opening signal if the door is closing when the pulses are absent due to the infrared being interrupted by an obstacle or not having been generated. The control unit receives the door opening signal and causes the electric motor to open the garage door” Michel: abstract)

Regarding claim 32, the claim is interpreted and rejected as claim 22 stated above.

Allowable Subject Matter
Claims 21, 24, 25, 26, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689